DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of invention group I, claims 1 and 4-13, in the reply filed on 04/25/2022, is acknowledged.  The traversal is on the ground(s) that Grinstaff et al. does not recognize lovastatin as a promyelinating agent and a different delivery device.  This is not found persuasive because lovastatin is a promyelinating agent as evidenced by applicant’s own claim, and as long as Grinstaff et al. teaches special technical; feature to link the invention groups together, the restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-22 and 24-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/25/2022.
Applicants further elect 3,3,5-triiodo-L-thryonine (T3) as specific promyelinating agent, ibuprofen as specific anti-inflammatory agent, PLLA (polylactic acid) as specific polymer. Claims 1 and 4-13 read on the elected species and are under examination.

Claims 1, 4-22 and 24-27 are pending, claims 1 and 4-13 are under examination.
Priority
	Acknowledge is made that this application is national stage of international patent application PCT/IT2018/000084, filed om 06/14/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is being considered by the examiner.

Claims Objection
Claim 11 is object for citing “f” that should be typo for “of”; Claim 13 reciting “not covalent” that is better to be corrected as “non-covalent”. Proper corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “10 and 90%”, and the claim also recites “preferably 20 and 50%” which is the narrower statement of the range / limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grinstaff et al. (US20160331875) in view of Liu et al. (US20150335451) and Louw (US20180296489).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Grinstaff et al.  teaches a drug delivery device that can release a drug or other molecule of interest in response to application of a mechanical force, such as tension, and methods of use thereof. The present disclosure provides a tension-responsive drug delivery device by exploiting a difference in mechanical properties between a drug-loaded core material and a Supertiydrophobic barrier coating consisting of interconnected micro- and nano-sized particles formulated via the electrospraying of a mixture of biocompatible polymers (abstract). The drug loaded core can comprise a matrix material and a drug or other molecule of interest dispersed or encapsulated in the matrix material. Without limitation, the matrix material of the drug loaded core can be any desired material. For example, the matrix material can be a polymeric material. In some embodiments, the core matrix material comprises one or more polymers independently selected from the group consisting of a polyester, a polycarbonate, a polyamide, a polyether, a polyanhydride, poly acrylate, polyurethane, and a copolymer thereof. In some embodiments, the core matrix material comprise one or more polymers independently selected from the group consisting of poly(caprolactone), poly(lactide-co-glycolide), and poly(glycerol monostearate-co-caprolactone), polyurethane, polyurea, collagen, hyaluronic acid, dextran, alginate, fibrin, alginate, PDMS, cellulose, and hydroentangled cellulose and polyester mesh (page 6, [0099]). In some embodiments, the drug loaded core is a multilayer structure. For example, a multilayered film or a
multilayered particle. In the multilayered drug loaded core, each layer can be the same, all different or some same and Some different. Further, all layers can comprises the same drug, all different drugs, or some same and some different (page 6, [0104]). In one embodiment, the drug loaded core is in the form of film or fiber (page 7, [0122]), particularly electrospun fiber (page 3, [0051]; page 18, [0229]; page 24, table 2). Generally, the agent can be present freely in the core matrix material or bound covalently or non covalently with the matrix material (page 12, [0148]). The drugs in the core may be lovastatin, thyroid hormones, anti-inflammatory drugs (NSAIDs) such as ibuprofen (page 8-9, [0123]) and their combination (claims 1 and 26).
	Liu et al. teaches a hybrid polymer stent with two or more polymer component structures which are integrated in the polymer Stent main structure (abstract). In certain embodiments, the hybrid polymer stents incorporate hormones. Biodegradable polymers for use in the present invention include, but not limited to, polylactic acid (PLA), polyglycolic acid (PGA), polycaprolactone (PCL), polya hydrides, poly(B3-hydroxybutyrate), polydioxanone, poly (DTH iminocarbonate), polypropylene fumarate, etc. copolymers thereof and mixtures thereof. (page 2, [0024]). The hybrid polymer stents can be used in combination of polymer fabrics, the polymer fabric can be attached to the outside or inside of the hybrid polymer stent via any means that is known in the art, Such as heating, ultra Sound welding, adhesive, Suture, etc. The fibers or the struts of the hybrid polymer stents may have constant diameters or different diameters. A hormone is a chemical messenger that carries a signal from one cell (or group of cells) to another via the blood. Examples of hormones are melatonin, serotonin, thyroxine, triiodothyronine (page 3, [0030-0031, 0035]).
Louw teaches A two-compartment capsule includes a body, a diaphragm between, which seals off the body and provides a first compartment to hold a first dry ingredient, and a cap applied to the body whereby a space between the inner portion of the cap and the diaphragm defines a second compartment for holding a second dry ingredient (abstract). In some embodiments, the one or more solid ingredients may be aspirin, a statin, a menstrual pain reliever, an agent for increasing bone density, an agent for relieving hot flashes, CoQ10, a cholesterol reducer, a thyroid hormone, a bronchodilator (e.g. ephedrine sulfate), an expectorant, a decongestant (e.g. pseudoephedrine or guaifenesin), an anti-inflammatory agent (e.g. an NSAID), a prebiotic, a probiotic, a digestive enzyme, a stool softener, anti-platelet aggregation agent, a vitamin (e.g. vitamin D3 or vitamin E), a pain reliever, an isoflavone derivative (e.g. ipriflavone), medicinal herbs (e.g. cohosh or castus), a corticosteroid (e.g. dexamethasone), proton pump inhibitor, any other solid pharmaceutical agent, or a combination thereof ([0032]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Grinstaff et al.   is that Grinstaff et al.   do not expressly teach 3,3,5-triiodo-L-thryonine (T3) and polylactic acid. This deficiency in Grinstaff et al. is cured by the teachings of Liu et al. and Louw.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Grinstaff et al., as suggested by Liu et al. and Louw,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare drug-loaded core material comprising 3,3,5-triiodo-L-thryonine (T3) and NSAIDs ibuprofen because T3 is a suitable drug in polymeric fiber delivery system. MPEP 2144.05, under guidance from Grinstaff et al. teaching thyroid hormones (encompassing T3) and ibuprofen, Liu et al. teaching triiodothyronine (T3) in polymer fiber delivery system, it is obvious for one of ordinary skill in the art to prepare drug-loaded core material comprising 3,3,5-triiodo-L-thryonine (T3) and  NSAIDs ibuprofen and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to replace polylactic acid for PLGA as polymer in the drug-loaded core material because this is simple substitution of one known biocompatible polymer for another to obtain predictable results. MPEP 2143, it is prima facie obvious for simple substitution of one known element for another to obtain predictable results. Under guidance from Liu eta l. teaches ploylactic acid is alternative to PLGA, it is obvious for one of ordinary skill in the art to replace polylactic acid for PLGA as polymer in the drug-loaded core material and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1, prior arts  teach drug loaded core material comprising thyroid hormones (such as T3) and ibuprofen in electrospun polylactic acid fiber. In arguendo that the combination of thyroid hormones (such as T3) and ibuprofen is not sufficient disclosed in Grinstaff et al., the combination of thyroid hormones (such as T3) and ibuprofen is known in the art since it is specifically taught by Louw.
Regarding claims 7 and 9, since polylactic acid is used for drug delivery, it is considered as biopolymer and biocompatible.
Regarding claims 10-11, Grinstaff et al. teaches multilayered drug loaded core, each layer can be the same, all different or some same and Some different. Further, all layers can comprises the same drug, all different drugs, or some same and some different. Thus, when T3 and ibuprofen are in different layer, when the core is bilayer structure, each of T3 and ibuprofen is loaded in different layer and 50% of the fiber. Especially 10-90% is such broad range, it is more likely than not that each of T3 and ibuprofen is loaded in the range of 10-90%, in the absence of showing criticality of such range.
Regarding claim 13, Grinstaff et al. teaches non covalent bonding.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613